Title: To Thomas Jefferson from John A. Houseman, 18 May 1803
From: Houseman, John A.
To: Jefferson, Thomas


          
            Honorable Sir, 
            Washington May 18th. 1803
          
          The confidence I take in presenting these few lines to your view, will, I hope be excused by the cause that enforces me to it.
          I have a Sister by name Sally Houseman living in your House. She has been ill used by one of your Domesticks (Abraham Golden) and knocked prostrate on the floor; and that without any assault from her side. Since she hath no Friend nearer related than myself she Disclosed the same to me, consulting me what to do in such a case. I advised her rather than litigate the matter to submit the same to your Honour. As I, Honourable, Sir, am highly grieved at the insult offered and done to my Sister, I thought proper to petition as a Brother for her Person. The design of this is not you will presume to reap satisfaction, but wholly directed to preserve in future peace and tranquility; without which it is impossible to live consoled. I desire, Honourable Sir, your Protection in behalf of my sister. Your humble and obedient Servant and Petitioner
          
            John A Houseman
          
        